THE THIRTEENTH COURT OF APPEALS

                                   13-16-00535-CV


                                    Ex parte F.T.K.


                                   On appeal from the
                    87th District Court of Freestone County, Texas
                              Trial Cause No. 15-030-CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellee.

      We further order this decision certified below for observance.

May 31, 2018